

Exhibit 10.61






Service Agreement No. 450292-MFTSNG




FIRM TRANSPORTATION SERVICE AGREEMENT
UNDER RATE SCHEDULE FT
THIS AGREEMENT, made and entered into as of this 1st day of April, 2016, by and
between Southern Natural Gas Company, L.L.C., a Delaware limited liability
company, hereinafter referred to as "Company", and SPIRE ALABAMA INC., a
CORPORATION, hereinafter referred to:
a. as "Shipper";
WITNESSETH:
WHEREAS, Company is an interstate pipeline, as defined in Section 2(15) of the
Natural Gas Policy Act of 1978 (NGPA); and
WHEREAS, Shipper has requested firm transportation pursuant to Rate Schedule FT,
of various supplies of gas for redelivery for Shipper's account and has
submitted to Company a request for such transportation service in compliance
with Section 2 of the General Terms and Conditions applicable to such Rate
Schedules; and/or
WHEREAS, Shipper may acquire, from time to time, released firm transportation
capacity under Section 22 of the General Terms and Conditions or continued
transportation service; and
WHEREAS, Company has agreed to provide Shipper with transportation service of
such gas supplies or through such acquired capacity release in accordance with
the terms and conditions of this Agreement.
NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
TRANSPORTATION QUANTITY
1.1    Subject to the terms and provisions of this Agreement, Rate Schedule FT
and the General Terms and Conditions thereto, Shipper agrees to deliver or cause
to be delivered to Company at the Receipt Point(s) described in Exhibit A and
Exhibit A-1 to this Agreement, and Company agrees to accept at such point(s) for
transportation under this Agreement, an aggregate quantity of natural gas per
day up to the total Transportation Demand set forth on Exhibit B hereto.
Company's obligation to accept gas on a firm basis at any Receipt Point is
limited to the Receipt Points set out on Exhibit A and to the Maximum Daily
Receipt Quantity (MDRQ) stated for each such Receipt Point. The sum of the
MDRQ's for the Receipt Points on Exhibit A shall equal the Transportation
Demand.
1.2    Subject to the terms and provisions of this Agreement, Rate Schedule FT
and the General Terms and Conditions thereto, Company shall deliver a thermally
equivalent quantity of gas, less the applicable fuel charge as set forth in the
FT Rate Schedule, to Shipper at the Delivery Point(s) described in Exhibit B and
Exhibit B-1 hereto. Company's obligation to redeliver gas at any Delivery Point
on a firm basis is limited to the Delivery Points specified on Exhibit B and to
the Maximum Daily Delivery Quantity (MDDQ) stated for each such Delivery Point
and in no event shall Shipper be entitled to deliveries in excess of the MDDQ
such that if Shipper elects to take gas at an Exhibit B-1 Delivery Point then
the MDDQ at its Exhibit B Delivery Points will be reduced proportionately. The
sum of the MDDQ's for the Delivery Points on Exhibit B shall equal the
Transportation Demand.
1.3    In the event Shipper is the successful bidder on released firm
transportation capacity under Section 22 of Company's General Terms and
Conditions, Company will promptly email and make available to Shipper the terms
of the Capacity Release Transaction on its Interactive Webslte. Upon the
issuance of the email, subject to the terms, conditions and limitations hereof
and of Company's Rate Schedule FT, Company agrees to provide the released firm
transportation service to Shipper under Rate Schedule FT, the General Terms and
Conditions thereto, and this Agreement.






--------------------------------------------------------------------------------









ARTICLE II
CONDITIONS OF SERVICE
2.1    It is recognized that the transportation service hereunder is provided on
a firm basis pursuant to, in accordance with and subject to the provisions of
Company's Rate Schedule FT and the General Terms and Conditions thereto, which
are contained in Company's FERC Gas Tariff, as in effect from time to time, and
which are hereby incorporated by reference. In the event of any conflict between
this Agreement and the terms of Rate Schedule FT, the terms of the Rate Schedule
shall govern as to the point of conflict. Any limitation of transportation
service hereunder shall be in accordance with the priorities set out in such
Rate Schedule and the General Terms and Conditions thereto.
2.2    This Agreement shall be subject to all provisions of the General Terms
and Conditions applicable to Company's Rate Schedule FT and such conditions may
be revised from time to time. Unless Shipper requests otherwise, Company shall
provide to Shipper the filings Company makes at the Federal Energy Regulatory
Commission ("Commission") of such provisions of the General Terms and Conditions
or other matters relating to Rate Schedule FT.
2.3    Company shall have the right to discontinue service under this Agreement
in accordance with Section 15.3 of the General Terms and Conditions hereto.
2.4    The parties hereto agree that neither party shall be liable to the other
party for any special, indirect, or consequential damages (including, without
limitation, loss of profits or business interruptions) arising out of or in any
manner related to this Agreement.
2.5    This Agreement is subject to the provisions of Subpart G of Part 284 of
the Commission's Regulations under the NGPA and the Natural Gas Act. Upon
termination of this Agreement, Company and Shipper shall be relieved of further
obligation to the other party except to complete the transportation of gas
underway on the day of termination, to comply with the provisions of Section 14
of the General Terms and Conditions with respect to any imbalances accrued prior
to termination of this Agreement, to render reports, and to make payment for all
obligations accruing prior to the date of termination.
ARTICLE III
NOTICES
3.1    Except as provided in Section 8.6 herein, notices hereunder shall be
given pursuant to the provisions of Section 18 of the General Terms and
Conditions to the respective party at the applicable address, telephone number,
or e-mail addresses provided by the parties from time to time.
ARTICLE IV
TERM
4.1    Subject to the provisions hereof, this Agreement shall be in full force
and effect for the primary term(s) as set forth on Exhibit B hereto, as
applicable, and shall continue and remain in force and effect for successive
evergreen terms specified on Exhibit B hereto unless canceled by either party
giving the required amount of written notice specified on Exhibit B to the other
party prior to the end of the primary term(s) or any extension thereof. The
primary term of the Agreement may commence and end as provided on Exhibit B. (If
Applicable) If construction of facilities is necessary, Exhibit B may indicate
that the start date coincides with the in-service date of the applicable
facilities.
4.2    In the event Shipper has not contracted for firm Transportation Demand
under this Agreement directly with Company, as set forth on Exhibit B hereto,
then the term of this Agreement shall be effective as of the date first
hereinabove written and shall remain in full force and effect for a primary term
through the end of the month and month to month thereafter unless canceled by
either party giving at least five (5) days written notice to the other party
prior to the end of the primary term or any extension thereof, provided however,
this agreement may be terminated by Company if no activity occurs hereunder
during a period of 12 consecutive months. It is provided, however that this
Agreement shall not terminate prior to the expiration of any Capacity Release
Transaction.






--------------------------------------------------------------------------------







ARTICLE V
CONDITIONS PRECEDENT
5.1    Unless otherwise agreed to by the parties, the terms of Rate Schedule FT
and the General Terms and Conditions
thereto, shall apply to the acquisition or construction of any facilities
necessary to effectuate this Agreement. Other provisions of this Agreement
notwithstanding, Company shall be under no obligation to construct the
facilities or commence service hereunder unless and until (1) Company has
received and accepted the necessary regulatory approvals and permits to
construct the facilities in a form and substance satisfactory to Company; (2)
all facilities, of whatever nature, as are required by Company to permit the
receipt, measurement, transportation, and delivery of natural gas hereunder have
been authorized, installed, and are in operating condition; (3) (If Applicable)
Company has obtained the approval of the appropriate management or management
committee and/or board of directors of Company and/or its parent company to
spend the capital necessary to construct the additional facilities; and (4) (If
Applicable) Shipper completes the construction and places into operation, using
diligent efforts, its upstream or downstream production or end use facilities
required to receive or deliver gas hereunder.
ARTICLE VI
REMUNERATION
6.1    Shipper shall pay Company monthly for the transportation services
rendered hereunder the charges specified in Rate
Schedule FT and under each effective Capacity Release Transaction, as
applicable, including any penalty and other authorized charges assessed under
the FT Rate Schedule and the General Terms and Conditions. For service requested
from Company under Rate Schedule FT, Company shall notify Shipper as soon as
practicable of the date services will commence hereunder, and if said date is
not the first day of the month, the Reservation Charge for the first month of
service hereunder shall be adjusted to reflect only the actual number of days
during said month that transportation service is available. Company may agree
from time to time to discount the rates charged Shipper for services provided
hereunder in accordance with the provisions of Rate Schedule FT. Said discounted
charges shall be set forth on Exhibit E hereto or the parties may agree to a
Negotiated Rate for such services in accordance with the provisions of Rate
Schedule FT. Said discounted or Negotiated Rates shall be set forth on Exhibit E
or Exhibit F, respectively, hereto and shall take precedence over the charges
set forth in Rate Schedule FT during the period in which they are in effect.
6.2    The rates and charges provided for under Rate Schedule FT shall be
subject to increase or decrease pursuant to any
order issued by the Commission in any proceeding initiated by Company or
applicable to the services performed hereunder. Shipper agrees that Company
shall, without any further agreement by Shipper, have the right to change from
time to time, all or any part of its Proforma Service Agreement, as well as all
or any part of Rate Schedule FT or the General Terms and Conditions thereto,
including without limitation the right to change the rates and charges in effect
hereunder, pursuant to Section 4(d) of the Natural Gas Act as may be deemed
necessary by Company, in its reasonable judgment, to assure just and reasonable
service and rates under the Natural Gas Act. It is recognized, however, that
once a Capacity Release Transaction has been awarded, Company cannot increase
the Reservation Charge to be paid by Shipper under that Capacity Release
Transaction, unless in its bid the Replacement Shipper has agreed to pay a
percentage of the maximum tariff rate in effect and the maximum tariff rate
increases during the term of the Capacity Release Transaction, Nothing contained
herein shall prejudice the rights of Shipper to contest at any time the changes
made pursuant to this Section 6.2, including the right to contest the
transportation rates or charges for the services provided under this Agreement,
from time to time, in any subsequent rate proceedings by Company under Section 4
of the Natural Gas Act or to file a complaint under Section 5 of the Natural Gas
Act with respect to such transportation rates or charges, the Rate Schedules, or
the General Terms and Conditions thereto,
ARTICLE VII
RESERVED
ARTICLE VIII
MISCELLANEOUS
8.1    This Agreement constitutes the entire Agreement between the parties and
no waiver by Company or Shipper of any
default of either party under this Agreement shall operate as a waiver of any
subsequent default whether of a like or different character.
8.2    The laws of the State of Texas shall govern the validity, construction,
interpretation, and effect of this Agreement,
without giving effect to any conflict of laws doctrine that would apply the laws
of another jurisdiction.






--------------------------------------------------------------------------------







8.3    No modification of or supplement to the terms and provisions hereof shall
be or become effective except by
execution of a supplementary written agreement between the parties except that
(i) a Capacity Release Transaction may be issued, and (ii) in accordance with
the provisions of Rate Schedule FT and the General Terms and Conditions thereto,
Receipt Points may be added to or deleted from Exhibit A and the Maximum Daily
Receipt Quantity for any Receipt Point on Exhibit A may be changed upon
execution by Company and Shipper of a Revised Exhibit A to reflect said
change(s), and (iii) Delivery Points may be added to or deleted from Exhibit B
and the Maximum Daily Delivery Quantity for any Delivery Point may be changed
upon execution by Company and Shipper of a Revised Exhibit B to reflect said
change(s). It is provided, however, that any such change to Exhibit A or Exhibit
B must include corresponding changes to the existing Maximum Daily Receipt
Quantities or Maximum Daily Delivery Quantities, respectively, such that the sum
of the changed Maximum Daily Receipt Quantities equals the Transportation Demand
and the sum of the Maximum Daily Delivery Quantities equals the Transportation
Demand.
8.4    This Agreement shall bind and benefit the successors and assigns of the
respective parties hereto. Subject to the
provisions of Section 22 of the General Terms and Conditions applicable hereto,
either party may assign this Agreement to an affiliated company without the
prior written consent of the other party, provided that the affiliated company
is creditworthy pursuant to Section 2.1(d) of the General Terms and Conditions,
but neither party may assign this Agreement to a nonaffiliated company without
the prior written consent of the other party, which consent shall not be
unreasonably withheld; provided, however, that either party may assign or pledge
this Agreement under the provisions of any mortgage, deed of trust, indenture or
similar instrument.
8.5    Exhibits A, A-1, B, B-1, and any other Exhibits executed by the Parties
from time to time attached to this Agreement
constitute a part of this Agreement and are incorporated herein.
8.6    This Agreement is subject to all present and future valid laws and
orders, rules, and regulations of any regulatory
body of the federal or state government having or asserting jurisdiction herein.
After the execution of this Agreement for firm transportation capacity from
Company, each party shall make and diligently prosecute all necessary filings
with federal "or other governmental bodies, or both, as may be required for the
initiation and continuation of the transportation service which is the subject
of this Agreement and to construct and operate any facilities necessary
therefore, Each party shall have the right to seek such governmental
authorizations as it deems necessary, including the right to prosecute its
requests or applications for such authorization in the manner it deems
appropriate. Upon either party's request, the other party shall timely provide
or cause to be provided to the requesting party such information and material
not within the requesting party's control and/or possession that may be required
for such filings. Each party shall promptly inform the other party of any
changes in the representations made by such party herein and/or in the
information provided pursuant to this paragraph. Each party shall promptly
provide the party with a copy of all filings, notices, approvals, and
authorizations in the course of the prosecution of its filings.
8.7    (If applicable to local distribution companies pursuant to Article XV,
Paragraph 1(b) of the Stipulation and Agreement
approved in the "Order Approving Settlement" in Docket Nos. RP89-224-012, et
al., dated September 29, 1995, 75 FERC ¶61,322 (1995).).
If Shipper experiences the loss of any load, by direct connection of such load
to the Company's system, Shipper may reduce its Transportation Demand under this
Service Agreement or any other Service Agreement for firm transportation service
between Shipper and Company by giving Company 30 days prior written notice of
such reduction within six (6) months of the date Company initiates direct
services to the industrial customer; provided, however, that any such reduction
shall be applied first to the Transportation Demand under the Service Agreement
with the shortest remaining contract term.
In order to qualify for a reduction in its Transportation Demand, Shipper must
certify and provide supporting data that:
(i)
The load was actually being served by Shipper with gas transported by Company
prior to November 1, 1993.

(ii)
If the load lost by Shipper was served under a firm contract, the daily contract
quantity shall be provided.

(iii)
If the load lost by Shipper was served under an interruptible contract, the
average daily quantities during the latest twelve months of service shall be
provided.

Shipper may reduce its aggregate Transportation Demand under all its Service
Agreements by an amount up to the daily contract quantity in the case of the
loss of a firm customer and/or up to the average daily deliveries during the
latest twelve month period in the case of the loss of an interruptible customer.
Such reduction shall become effective thirty days after the date of Shipper's
notice that it desires to reduce its Transportation Demand.






--------------------------------------------------------------------------------







8.8    This Agreement supersedes and cancels the Service Agreement (#FSNG1 for
Service Type FT) dated November 1,
1993 between the parties hereto.
8.9    (If applicable) In the event Company subscribes for off-system firm
transportation capacity, Shipper shall pay the
additional charges set forth on Exhibit C attached hereto, except as otherwise
provided on Exhibit E or F.
IN WITNESS WHEREOF, this Agreement has been executed by the parties by their
respective duly authorized officers and shall be effective as of the date first
written above.












SOUTHERN NATURAL GAS COMPANY, L.L.C.


By    /s/ Janice H. Parker
Its    Vice President, Commercial
8-31-18






SPIRE ALABAMA INC.


By    /s/ George E. Godat
Its    VP Gas Supply
8-31-18






--------------------------------------------------------------------------------







Service Agreement No. 450292-MFTSNG
EXHIBIT A


Receipt Points
Package No.
Point Code
Point Name
MDRQ (Dth) by Month
450299-FTSNG
660000
SLNG/SNG CHATHAM
0 SEP - OCT
 
 
 
30,630 NOV - MAR
 
 
 
0 APR - AUG
456008-FTSNG
605400
SOUTHXPL/SNG DUNCANVILLE TUSCALOOSA
25,525
 
605500
COL GULF/SNG SHADYSIDE ST MARY
29,587
 
606400
EGT/SNG SESH RICHLAND
19,714
 
606500
GULFSTH/SNG SESH RICHLAND
9,849
460668-FTSNG
630300
GULFSTH/SNG SHADYSIDE ST MARY
3,467
 
640000
HIGH PT/SNG TOCA ST BERNARD
4,951

Total Transportation Demand: 1/
93,093 Dth
SEP - OCT
 
123.723 Dth
NOV - MAR
 
93,093 Dth
APR - AUG

/s/ George E. Godat
 
/s/ Janice H. Parker
 
SPIRE ALABAMA INC.
 
SOUTHERN NATURAL GAS COMPANY, L.L.C.
 

Effective Date: September 1, 2018
1/ (Specify monthly variations if applicable)




--------------------------------------------------------------------------------







Service Agreement No. 450292-MFTSNG
EXHIBIT A-1
RECEIPT POINTS
All active Receipt Points on Company's contiguous pipeline system, a current
list of which shall be maintained by Company on its Interactive Website.






--------------------------------------------------------------------------------





Service Agreement No. 450291-MFNSNG
EXHIBIT B
DELIVERY POINTS
 
 
 
 
 
 
Delivery Points
 
 
 
 
Package No.
Start Date
Primary Term
Primary Term Notice
Evergreen Term
Evergreen Term Notice
Point Code
Point Name
MDDQ (Dth)
By Month
Contract Pressure
Hourly Flow Rate Entitlement
 
 
 
 
 
 
 
 
 
%
Dth
450299-FTSNG
12/01/2006
08/31/2021
540
YEAR
365
940022
SPIREAL/SNG
0 SEP - OCT
 
 
 
 
 
 
 
 
 
 
MONTGOMERY
30,630 NOV -
 
 
 
 
 
 
 
 
 
 
AREA ELMORE
MAR
 
 
 
 
 
 
 
 
 
 
 
0 APR - AUG
 
 
 
456008-FTSNG
10/01/2015
08/31/2021
365
YEAR
365
600076
SPIREAL/SNG
1,505
 
 
 
 
 
 
 
 
 
 
PHENIX CITY
 
 
 
 
 
 
 
 
 
 
 
AREA RUSSEL
 
 
 
 
 
 
 
 
 
 
654700
SPIREAL/SNG
5,519
 
 
 
 
 
 
 
 
 
 
GADSDEN AREA
 
 
 
 
 
 
 
 
 
 
 
ETOWAH
 
 
 
 
 
 
 
 
 
 
658500
SPIREAL/SNG
31,871
 
 
 
 
 
 
 
 
 
 
BIRMINGHAM
 
 
 
 
 
 
 
 
 
 
 
AREA JEFFERS
 
 
 
 
 
 
 
 
 
 
659700
SPIREAL/SNG
6,045
 
 
 
 
 
 
 
 
 
 
ANNISTON AREA
 
 
 
 
 
 
 
 
 
 
 
CALHOUN
 
 
 
 
 
 
 
 
 
 
659900
SPIREAL/SNG
1,114
 
 
 
 
 
 
 
 
 
 
DEMOPOLIS
 
 
 
 
 
 
 
 
 
 
 
AREA MARENGO
 
 
 
 
 
 
 
 
 
 
805100
SPIREAL/SNG
556
600
6
33
 
 
 
 
 
 
 
MONTGOMERY
 
 
 
 
 
 
 
 
 
 
 
#2 ELMORE
 
 
 
 
 
 
 
 
 
 
806000
SPIREAL/SNG
44
LINE
6
3
 
 
 
 
 
 
 
RUSSELL MILLS
 
 
 
 
 
 
 
 
 
 
 
ELMORE
 
 
 
 
 
 
 
 
 
 
817400
SPIREAL/SNG
201
200
6
12
 
 
 
 
 
 
 
BRENT
 
 
 
 
 
 
 
 
 
 
 
TUSCALOOSA
 
 
 
 
 
 
 
 
 
 
940002
SPIREAUSNG
18,825
 
 
 
 
 
 
 
 
 
 
TUSCALOOSA
 
 
 
 
 
 
 
 
 
 
 
AREA TUSCALO
 
 
 
 









--------------------------------------------------------------------------------





 
 
 
 
 
 
Delivery Points
 
 
 
 
Package No.
Start Date
Primary Term
Primary Term Notice
Evergreen Term
Evergreen Term Notice
Point Code
Point Name
MDDQ (Dth)
By Month
Contract Pressure
Hourly Flow Rate Entitlement
 
 
 
 
 
 
 
 
 
%
Dth
 
 
 
 
 
 
940005
SPIREAL/SNG
318
 
 
 
 
 
 
 
 
 
 
LINCOLN AREA
 
 
 
 
 
 
 
 
 
 
 
ST. CLAIR
 
 
 
 
 
 
 
 
 
 
940006
SPIREAL/SNG
1,874
 
 
 
 
 
 
 
 
 
 
TALLADEGA
 
 
 
 
 
 
 
 
 
 
 
AREA TALLADEG
 
 
 
 
 
 
 
 
 
 
940011
SPIREAL/SNG
3,532
 
 
 
 
 
 
 
 
 
 
OPELIKA AREA
 
 
 
 
 
 
 
 
 
 
 
LEE
 
 
 
 
 
 
 
 
 
 
940021
SPIREAL/SNG
951
 
 
 
 
 
 
 
 
 
 
FAIRFAX-
 
 
 
 
 
 
 
 
 
 
 
SHAWMUT AREA
 
 
 
 
 
 
 
 
 
 
 
CH
 
 
 
 
 
 
 
 
 
 
940022
SPIREAL/SNG
4,380
 
 
 
 
 
 
 
 
 
 
MONTGOMERY
 
 
 
 
 
 
 
 
 
 
 
AREA ELMORE
 
 
 
 
 
 
 
 
 
 
940023
SPIREAL/SNG
1,740
 
 
 
 
 
 
 
 
 
 
SELMA AREA
 
 
 
 
 
 
 
 
 
 
 
DALLAS
 
 
 
 
 
 
 
 
 
 
940024
SPIREAL/SNG
1,355
 
 
 
 
 
 
 
 
 
 
TUSKEGEE AREA
 
 
 
 
 
 
 
 
 
 
 
MACON
 
 
 
 
 
 
 
 
 
 
940035
SPIREAL/SNG
4,486
 
 
 
 
 
 
 
 
 
 
JASPER AREA
 
 
 
 
 
 
 
 
 
 
 
WALKER
 
 
 
 
 
 
 
 
 
 
940046
SPIREAL/SNG
100
 
 
 
 
 
 
 
 
 
 
REFORM AREA
 
 
 
 
 
 
 
 
 
 
 
PICKENS
 
 
 
 
 
 
 
 
 
 
940056
SPIREAL/SNG
259
 
 
 
 
 
 
 
 
 
 
PELL CITY AREA
 
 
 
 
 
 
 
 
 
 
 
ST. CLAI
 
 
 
 
460668-FTSNG
09/01/2016
08/31/2021
365
YEAR
365
658500
SPIREAL/SNG
8418
 
 
 
 
 
 
 
 
 
 
BIRMINGHAM
 
 
 
 
 
 
 
 
 
 
 
AREA JEFFERS
 
 
 
 







--------------------------------------------------------------------------------





Total Transportation Demand: 1/
93,093 Dth
SEP - OCT
 
123.723 Dth
NOV - MAR
 
93,093 Dth
APR - AUG

/s/ George E. Godat
 
/s/ Janice H. Parker
 
SPIRE ALABAMA INC.
 
SOUTHERN NATURAL GAS COMPANY, L.L.C.
 

Effective Date: September 1, 2018
1/ (Specify monthly variations if applicable)




--------------------------------------------------------------------------------









SHIPPER: SPIRE ALABAMA INC.
Page 2 of 2
EXHIBIT B
Service Agreement No. 450292-MFTSNG
Effective Date: September 1, 2018

This supplement to Exhibit B details the meter station restrictions, hourly flow
rate entitlements, and firm contract pressure underlying each Delivery Point
MDDQ with multiple measurement stations to this Exhibit B.
 
 
 
 
 
Hourly Flow Rate Entitlement
Point Name
Point Code
Meter Station Code
MDDQ (Dth)
Daily Delivery Capacity
(Dth)
Contract Pressure
%
Dth
SPIREAL/SNG PHENIX CITY AREA RUSSEL
600076
 
1,505
 
 
6
90
SPIREAL/SNG PHENIX CITY #1 LEE
 
810600
 
763
LINE
6
46
SPIREAL/SNG PHENIX CITY #2 LEE
 
810700
 
456
200
6
27
SPIREAL/SNG PHENIX CITY #3 LEE
 
810800
 
286
LINE
6
17
SPIREAL/SNG GADSDEN AREA ETOWAH
654700
 
5,519
 
 
6
331
SPIREAL/SNG RAGLAND ST. CLAIR
 
841200
 
56
50
6
3
SPIREAL/SNG ASHVILLE ST. CLAIR
 
841400
 
119
100
6
7
SPIREAL/SNG GADSDEN #5 ETOWAH
 
841900
 
114
195
6
7
SPIREAL/SNG GADSDEN #1 ETOWAH
 
842200
 
3,280
145
6
197
SPIREAL/SNG GADSDEN #2 ETOWAH
 
842300
 
586
145
6
35







--------------------------------------------------------------------------------





 
 
 
 
 
Hourly Flow Rate Entitlement
Point Name
Point Code
Meter Station Code
MDDQ (Dth)
Daily Delivery Capacity
(Dth)
Contract Pressure
%
Dth
SPIREAL/SNG GADSDEN #3 ETOWAH
 
842400
 
529
150
6
32
SPIREAL/SNG GADSDEN #4 ETOWAH
 
843000
 
524
325
6
31
SPIREAL/SNG GADSDEN #6 ETOWAH
 
843600
 
311
150
6
19
SPIREAL/SNG BIRMINGHAM AREA JEFFERS
658500
 
40,289
 
 
6
2,418
SPIREAL/SNG MONTEVALLO SHELBY
 
600055
 
521
150
6
31
SPIREAL/SNG TARRANT JEFFERSON
 
600162
 
775
150
6
47
SPIREAL/SNG HELENA #2 SHELBY
 
600163
 
0
 
 
 
SPIREAL/SNG ALABASTER #2 SHELBY
 
600164
 
306
340
6
18
SPIREAL/SNG ALABASTER #3 SHELBY
 
600165
 
194
330
6
12
SPIREAL/SNG OAK GROVE JEFFERSON
 
821200
 
91
100
6
5
SPIREAL/SNG FORESTDALE JEFFERSON
 
821800
 
462
150
6
28
SPIREAL/SNG BIRMINGHAM NORTH JEFFER
 
822600
 
4,353
LINE
6
261







--------------------------------------------------------------------------------





 
 
 
 
 
Hourly Flow Rate Entitlement
Point Name
Point Code
Meter Station Code
MDDQ (Dth)
Daily Delivery Capacity
(Dth)
Contract Pressure
%
Dth
SPIREAL/SNG ROEBUCK JEFFERSON
 
825700
 
6,118
425
6
367
SPIREAL/SNG LEEDS #1 ST. CLAIR
 
826400
 
700
75
6
42
SPIREAL/SNG LEEDS #2 ST. CLAIR
 
826500
 
934
300
6
56
SPIREAL/SNG LEHIGH PORTLAND CEMENT
 
826700
 
0
 
 
 
SPIREAL/SNG PLEASANT GROVE JEFFERSO
 
828600
 
2,011
575 1/
6
121
SPIREAL/SNG BESSEMER #1 JEFFERSON
 
829200
 
1,746
560 1/
6
105
SPIREAL/SNG BESSEMER #2 JEFFERSON
 
829300
 
1,084
485
6
65
SPIREAL/SNG GENERY GAP SHELBY
 
830400
 
4,920
370
6
295
SPIREAL/SNG HELENA SHELBY
 
830900
 
1,183
325
6
71
SPIREAL/SNG ALABASTER #1 SHELBY
 
831400
 
276
335
6
17
SPIREAL/SNG COLUMBIANA SHELBY
 
832600
 
372
100
6
22
SPIREAL/SNG ENSLEY JEFFERSON
 
837400
 
6,376
150
6
383
SPIREAL/SNG HARBISON WALKER JEFFERS
 
838700
 
219
200
6
13
SPIREAL/SNG FAIRFIELD JEFFERSON
 
839200
 
7,648
175
6
459







--------------------------------------------------------------------------------





 
 
 
 
 
Hourly Flow Rate Entitlement
Point Name
Point Code
Meter Station Code
MDDQ (Dth)
Daily Delivery Capacity
(Dth)
Contract Pressure
%
Dth
SPIREAL/SNG ANNISTON AREA CALHOUN
659700
 
6,045
 
 
6
362
SPIREAL/SNG ANNISTON #1 CALHOUN
 
845600
 
2,020
110
6
121
SPIREAL/SNG ANNISTON #2 CALHOUN
 
845700
 
799
150
6
48
SPIREAL/SNG ANNISTON #3 CALHOUN
 
845800
 
2,955
250
6
177
SPIREAL/SNG HEFLIN CLEBURNE
 
847000
 
172
55
6
10
SPIREAL/SNG CHOCCOLOCCO CALHOUN
 
848100
 
99
LINE
6
6
SPIREAL/SNG DEMOPOLIS AREA MARENGO
659900
 
1,114
 
 
6
66
SPIREAL/SNG DEMOPOLIS #1 MARENGO
 
801400
 
122
60
6
7
SPIREAL/SNG DEMOPOLIS #2 SUMTER
 
801500
 
335
75
6
20
SPIREAL/SNG GREENSBORO HALE
 
802400
 
256
200
6
15
SPIREAL/SNG UNIONTOWN HALE
 
802600
 
117
125
6
7
SPIREAL/SNG MARION PERRY
 
803400
 
284
165
6
17









--------------------------------------------------------------------------------





 
 
 
 
 
Hourly Flow Rate Entitlement
Point Name
Point Code
Meter Station Code
MDDQ (Dth)
Daily Delivery Capacity
(Dth)
Contract Pressure
%
Dth
SPIREAL/SNG TUSCALOOSA AREA TUSCALO
940002
 
18,825
 
 
6
1,129
SPIREAL/SNG TUSCALOOSA #1 TUSCALOOS
 
816400
 
7,419
LINE
6
445
SPIREAL/SNG TUSCALOOSA #2 TUSCALOOS
 
816500
 
8,108
300
6
486
SPIREAL/SNG TUSCALOOSA #3 TUSCALOOS
 
816600
 
3,298
125
6
198
SPIREAL/SNG LINCOLN AREA ST. CLAIR
940005
 
318
 
 
6
19
SPIREAL/SNG VINCENT ST. CLAIR
 
827800
 
151
200
6
9
SPIREAL/SNG LINCOLN #2 ST. CLAIR
 
828200
 
103
250
6
6
SPIREAL/SNG RIVERSIDE TALLADEGA
 
844800
 
17
100
6
1
SPIREAL/SNG LINCOLN #1 ST. CLAIR
 
845000
 
47
48
6
3
SPIREAL/SNG TALLADEGA AREA TALLADEG
940006
 
1,874
 
 
6
113
SPIREAL/SNG TALLADEGA RACEWAY TALLA
 
845400
 
96
200
6
6
SPIREAL/SNG TALLADEGA #1 TALLADEGA
 
847600
 
1,064
50
6
64







--------------------------------------------------------------------------------





 
 
 
 
 
Hourly Flow Rate Entitlement
Point Name
Point Code
Meter Station Code
MDDQ (Dth)
Daily Delivery Capacity
(Dth)
Contract Pressure
%
Dth
SPIREAL/SNG TALLADEGA #2 TALLADEGA
 
847700
 
714
148
6
43
SPIREAL/SNG OPELIKA AREA LEE
940011
 
3,532
 
 
6
211
SPIREAL/SNG LOCHAPOKA LEE
 
809500
 
200
LINE
6
12
SPIREAL/SNG AUBURN LEE
 
812600
 
1,456
125
6
87
SPIREAL/SNG OPELIKA #1 LEE
 
813400
 
858
LINE
6
51
SPIREAL/SNG OPELIKA #2 LEE
 
813500
 
65
LINE
6
4
SPIREAL/SNG OPELIKA #3 LEE
 
813600
 
953
LINE
6
57
SPIREAL/SNG FAIRFAX-SHAWMUT AREA CH
940021
 
951
 
 
6
57
SPIREAL/SNG LAFAYETTE CHAMBERS
 
814200
 
184
150
6
11
SPIREAL/SNG FAIRFAX LEE
 
814500
 
328
100
6
20
SPIREAL/SNG SHAWMUT-LANGDALE CHAMBE
 
815200
 
439
LINE
6
26
SPIREAL/SNG MONTGOMERY AREA ELMORE
940022
 
35,010
 
 
6
2,101
SPIREAL/SNG MONTGOMERY #3- PRATTVILL
 
805200
 
632
175
6
38







--------------------------------------------------------------------------------





 
 
 
 
 
Hourly Flow Rate Entitlement
Point Name
Point Code
Meter Station Code
MDDQ (Dth)
Daily Delivery Capacity
(Dth)
Contract Pressure
%
Dth
SPIREAL/SNG MONTGOMERY #4 MONTGOMER
 
805300
 
5,196
LINE
6
312
SPIREAL/SNG MONT #5 (NORTH) ELMORE
 
805400
 
9,345
700 TO 720
6
561
SPIREAL/SNG MONT #6 (SOUTH) ELMORE
 
805500
 
19,684
700 TO 720
6
1,181
SPIREAL/SNG ECLECTIC ELMORE
 
806800
 
153
100
6
9
SPIREAL/SNG SELMA AREA DALLAS
940023
 
1,740
 
 
6
105
SPIREAL/SNG SELMA #1 DALLAS
 
803700
 
96
275
6
6
SPIREAL/SNG SELMA #2 DALLAS
 
803800
 
1,644
600
6
99
SPIREAL/SNG TUSKEGEE AREA MACON
940024
 
1,355
 
 
6
81
SPIREAL/SNG TUSKEGEE #1 MACON
 
808800
 
1,081
100
6
65
SPIREAL/SNG TUSKEGEE #2 MACON
 
808900
 
220
LINE
6
13
SPIREAL/SNG NOTASULGA MACON
 
809400
 
54
175
6
3
SPIREAL/SNG JASPER AREA WALKER
940035
 
4,486
 
 
6
269
SPIREAL/SNG JASPER #1 WALKER
 
835600
 
3,916
150
6
235
SPIREAL/SNG PARRISH-OAKMAN WALKER
 
836201
 
570
144
6
34









--------------------------------------------------------------------------------





 
 
 
 
 
Hourly Flow Rate Entitlement
Point Name
Point Code
Meter Station Code
MDDQ (Dth)
Daily Delivery Capacity
(Dth)
Contract Pressure
%
Dth
SPIREAL/SNG REFORM AREA PICKENS
940046
 
100
 
 
6
6
SPIREAL/SNG REFORM #1 PICKENS
 
818800
 
100
48
6
6
SPIREAL/SNG REFORM #2 PICKENS
 
819400
 
0
 
 
 
SPIREAL/SNG PELL CITY AREA ST. CLAI
940056
 
259
 
 
6
16
SPIREAL/SNG EDEN ST. CLAIR
 
827200
 
42
75
6
3
SPIREAL/SNG PELL CITY ST. CLAIR
 
827400
 
123
70
6
7
SPIREAL/SNG OAK RIDGE ST. CLAIR
 
827600
 
94
70
6
6



1/ Only when Birmingham temperature is 300 or below.




--------------------------------------------------------------------------------







Service Agreement No, 450292-MFTSNG
EXHIBIT B-1
DELIVERY POINTS
All active Delivery Points on Company's contiguous pipeline system, a current
list of which shall be maintained by Company on its Interactive Website,


